     Case 2:21-cv-00691-APG-VCF Document 18 Filed 08/17/21 Page 1 of 2



 1   Rory T. Kay, Esq. (NSBN 12416)
     Tara U. Teegarden, Esq. (NSBN 15344)
 2   McDONALD CARANO LLP
     2300 West Sahara Avenue, Suite 1200
 3
     Las Vegas, Nevada 89102
 4   Telephone: (702) 873-4100
     rkay@mcdonaldcarano.com
 5   ttegarden@mcdonaldcarano.com

 6   Attorneys for Defendant
     The Retail Equation, Inc.
 7

 8

 9                           IN THE UNITED STATES DISTRICT COURT

10                                  FOR THE DISTRICT OF NEVADA

11    ALFONSO ELENES CONTRERAS,                           Case No. 2:21-cv-00691-APG-VCF

12                           Plaintiff,                   STIPULATION AND ORDER TO
                                                          EXTEND DEADLINE FOR THE RETAIL
13    v.                                                  EQUATION TO FILE RESPONSIVE
                                                          PLEADING TO PLAINTIFF’S FIRST
14
      THE RETAIL EQUATION, INC.,                          AMENDED COMPLAINT
15
                             Defendant.                   [First Request]
16

17

18           Defendant The Retail Equation, Inc. (“TRE”) and Plaintiff Alfonso Elenes Contreras

19   (“Plaintiff”), by and through their attorneys, and pursuant to LR IA 6-1, submit the following

20   Stipulation to Extend Time to File Responsive Pleading to Plaintiff’s First Amended Complaint

21   (“FAC”) up to and including August 30, 2021. In support of the Stipulation, the parties state the

22   following:

23           1.      TRE’s responsive pleading to Plaintiff’s FAC is currently due August 17, 2021.

24           2.      The Parties are continuing to engage in meaningful settlement discussions and,

25   therefore, TRE requests a short extension of time to allow the Parties sufficient time to explore an

26   early resolution of this matter.

27           3.      Counsel for Plaintiff has agreed to the requested extension and the requested

28   extension will not impact any other deadlines in this case.



     118606464v1
     Case 2:21-cv-00691-APG-VCF Document 18 Filed 08/17/21 Page 2 of 2



 1           4.     This is the first request to extend the deadline for TRE to file its responsive pleading

 2   to Plaintiff’s FAC.

 3           5.     This request for an extension of time is not intended to cause any undue delay or

 4   prejudice to any party.

 5           6.     Therefore, the Parties hereby stipulate that the deadline for TRE to file its responsive

 6   pleading shall be extended through August 30, 2021.

 7   Respectfully submitted this 17th day of August, 2021.
 8
      KRIEGER LAW GROUP, LLC                            McDONALD CARANO LLP
 9

10    By: /s/ Shawn Miller                              By: /s/ Rory T. Kay
          Shawn Miller, Esq. (NSBN 7825)                  Rory T. Kay, Esq. (NSBN 12416)
11
          2850 W. Horizon Ridge Pkwy., Ste. 200           Tara U. Teegarden, Esq. (NSBN 15344)
12        Henderson, Nevada 89052                         2300 West Sahara Avenue, Suite 1200
          smiller@kriegerlawgroup.com                     Las Vegas, Nevada 89102
13                                                        rkay@mcdonaldcarano.com
           Attorneys for Plaintiff                        tteegarden@mcdonaldcarano.com
14
                                                           Attorneys for Defendant
15
                                                           The Retail Equation, Inc.
16

17

18
                                                         IT IS SO ORDERED:
19

20
                                                         ________________________________
21                                                       UNITED STATES MAGISTRATE JUDGE

22                                                                 8-17-2021
                                                         DATED: ________________________
23

24

25

26

27

28


                                                 Page 2 of 2
     118606464v1
